DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art, Yoshizaki fails to disclose the claimed level difference modifier as specified in claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709) in view of Carter et al (US 2006/0030158).
Yoshizaki discloses that polishing composition comprises abrasive particles or
grains, wherein the average primary particle diameter of the abrasive grains is preferably 5 nm or more and 500 nm or less [0045], which encompasses the claimed entire range of 5 to 25 nm and it has been held that prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); MPEP 2144.05.
Yoshizaki discloses that polishing composition also comprises water (reads on the claimed “dispersing medium”); a polishing accelerator [0016],[0028] for improving the polishing rate [0028].
Yoshizaki discloses that the pH of the composition is 12 or less, where pH could be 3 or more along with abrasive in the composition [0065]; and aforesaid teaching overlaps the claimed pH range of 2-7; and overlapping ranges are prima facie obvious. See MPEP 2144.05.
Yoshizaki fails to disclose that the composition also comprises m-xylenesulfonic acid or p-toluidine-2-sulfonic acid as level difference modifier.
However, in the same field of endeavor, Carter et al disclose a polishing composition including a polishing additive is present in the chemical mechanical polishing system. The polishing additive interacts with a noble metal surface and promotes its dissolution during chemical-mechanical polishing; and suitable polishing additives include diketones, diketonates, --------, sulfonic acid compounds, salts thereof, and combinations thereof [0028]. And the sulfonic acid compound includes p-anisidine-3-sulfonic acid, p-xylene-2-sulfonic acid, methanesulfonic acid, 3-cyclohexylamino-1-propanesulfonic acid, 5-formyl-2-furanesulfonic acid, salts thereof, and combinations thereof [0031].
Carter et al may not explicitly teach that the sulfonic acid compound is m-xylenesulfonic acid. 
However, Carter et al’s sulfonic acid is a positional isomer and positional isomers are not deemed patentably distinct absent evidence of superior or unexpected properties. See In re Crounse, 150 USPQ 554; In re Norris 84 USPQ 458; In re Finely 81 USPQ 383 and 387; Ex parte Engelhardt, 208 USPQ 343; Ex parte Henkel, 130 USPQ 474, regarding positional isomers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Carter et al’s teaching of introducing the xylenesulfonic acid into Yoshizaki’s teaching because such xylenesulfonic acid additive promotes its dissolution during chemical-mechanical polishing as taught by Carter et al.	

With regards to claim 2, Yoshizaki discloses the abrasive grains are comprises
silica [0042].
With regards to claim 3, Yoshizaki discloses that the composition further
comprises surfactant such as polyoxyalkylene alkyl ether [0061] for improving the
flatness of the surface of the object to be polished [0062].
With regards to claim 6, Yoshizaki discloses that the content of the polishing accelerator (assuming benzosulfonic acid is the level difference modifier) is preferably 0.001% by mass or more [0040], which overlaps the claimed range and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 17, Yoshizaki discloses that the surface-modified abrasive grains in the polishing composition may be silica in which an organic acid is immobilized.  Among them, colloidal silica in which an organic acid is immobilized is preferable [0044].

Claims 4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709) in view of Carter et al (US 2006/0030158) as applied to claims 1 and 3 above, and further in view of Tsuchiya et al (US 2016/0001416).
Modified Yoshizaki et al disclose above except the specific polyoxyalkalene group-containing materials with regards to claims 4 and 11; and using the combination of compound 1 and compound 2 having different molecular weights with regards to claims 12-15.
However, Tsuchiya et al disclose a polishing composition comprises a surfactant, which surfactant, solely one species or a combination of two or more species can be used [0097]; nonionic surfactants are more preferable.  Examples include oxyalkylene polymers such as polyethylene glycol, polypropylene glycol, olytetramethylene glycol, etc.; polyoxyalkylene adducts such as polyoxyethylene alkyl ether, polyoxyethylene alkyl phenyl ether, polyoxyethylene alkylamine, polyoxyethylene fatty acid ester, polyoxyethylene glyceryl ether fatty acid ester, polyoxyethylene sorbitan fatty acid ester, etc. [0098].
Tsuchiya et al also disclose different types of surfactants could be used having different molecular weights (MW), may 200 or larger; or 500 or larger; the molecular weight of the surfactant, the weight average molecular weight (Mw) determined by GPC (aqueous, based on standard polyethylene glycol) [0100].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Tsuchiya et al’s teaching of using such surfactants with the defined MWs into the modified Yoshizaki et al’s teaching for increasing the dispersion stability and as well as facilitating the reduction of haze as taught by Tsuchiya et al [0097].	
With regards to claim 4, modified Yoshizaki discloses above the similar polyoxyalkylene group-containing compound, such as PEG and expected to have the claimed physical/chemical characteristic, namely two or more peaks in molecular weight distribution by GPC, unless applicants show on the contrary.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709) in view of Carter et al (US 2006/0030158) as applied to claims 1 and 5 above, and further in view of Cavanaugh et al (US 2016/0107289).
Modified Yoshizaki discloses above except the specified accelerator recited in claim 16.
However, Cavanaugh et al disclose a polishing composition comprises a rate accelerator [0008]; and the rate accelerator can be any suitable rate accelerator selected from the classes of compounds recited herein.  In preferred embodiments, the rate accelerator is iminodiacetic acid, etc. [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Cavanaugh et al’s teaching of using the rate accelerator into the modified Yoshizaki’s teaching for improving the rate of removal of a material from a substrate as taught by Cavanaugh et al [0050].	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713